Citation Nr: 1314598	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  09-22 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a low back disability also claimed as secondary to the service connected right and left knee disability.  

2.  Entitlement to an initial compensable rating for status post uvulectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active service from June 1997 to June 2001 and from November 2001 to June 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In March 2013 appellant testified at a Travel Board hearing before the undersigned.  A transcript is part of the electronic record.

The issue of entitlement to service connection for a low back disability also claimed as secondary to the service connected right and left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for obstructive sleep disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDING OF FACT

In March 2013, the Veteran indicated that he wished to withdraw the appeal for entitlement to an initial compensable rating for status post uvulectomy.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to an initial compensable rating for status post uvulectomy have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.204, 20.1404 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204. 

In March 2013, during his hearing and in writing, the Veteran expressed that he wished to withdraw the appeal for entitlement to an initial compensable rating for status post uvulectomy.  The Board finds that his statements qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204. 

In light of the Veteran's withdrawal of the appeal, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the claim for entitlement to an initial compensable rating for status post uvulectomy.  The claim is dismissed. 


ORDER

The claim for entitlement to an initial compensable rating for status post uvulectomy is dismissed.  



REMAND

The Veteran appeals the denial of service connection for a low back disability.  The Veteran reports that his back pain started in service and has continued.  He contends, in part, that his disability was caused and/or aggravated by his service connected left and right knee disability.  Although the Veteran asserts that he has not yet been diagnosed with a back disability, he claims that he engages in massage therapy once every two weeks for his back pain.  Service connection has only recently been granted for bilateral knee impairment.

Secondary service connection may be awarded when a disability is proximately due to, the result of, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 the regulation concerning secondary service connection.  Since the Veteran's claim for service connection was filed in 2007, the current version of 38 C.F.R. § 3.310 is applicable to the claim.

The Veteran has not been afforded a VA examination in relation to his claim.  In light of the lay and medical evidence of record, the Board finds that a VA examination is warranted.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  The Board finds that a VA compensation examination is needed for proper adjudication of the above claim.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Veteran and request that he identify any health care provider who has treated him for his back disability.  The Board is particularly interested in securing medical records which would link his back disability to service, and/or his service connected right and left knee disability.  Thereafter, the RO must attempt to secure all pertinent records.  If the RO cannot locate the records identified by the Veteran, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2. Schedule the Veteran for a VA examination to determine whether he has low back disability and, if so, whether his disability is related to service and/or his service-connected knee disability.  If a back disability is diagnosed the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's disability is related to service and/or was caused or permanently worsened (aggravated) by his service connected right and left knee disability.  If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice- connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The claims folder must be available to the examiner.  A rationale is required for all opinions.

3. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4. Upon completion of the above requested development and any additional development deemed appropriate, the RO should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


